     Case 3:19-cv-01630-MMA-LL Document 22 Filed 04/20/20 PageID.76 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUSTINE TAVARES,                                    Case No.: 19cv1630-MMA-LL
12                                      Plaintiff,
                                                         ORDER CONVERTING
13   v.                                                  SETTLEMENT DISPOSITION
                                                         CONFERENCE TO BE
14   GOLDSMITH & HULL A.P.C., et al.,
                                                         TELEPHONIC AND RESETTING
15                                   Defendants.         TIME
16
17
           On March 24, 2020, Chambers held a telephonic Settlement Disposition Conference
18
     (“SDC”). ECF No. 20. Based on the Parties’ representations during the conference, the
19
     Court continued the deadline for the Parties to file a Joint Motion for Dismissal and set an
20
     in-person Settlement Disposition Conference for April 23, 2020 at 9:30 a.m. in Courtroom
21   2B. ECF No. 21. Due to public health concerns and pursuant to Chief Judge Burns’ Orders
22   [ “CJO #18” and “CJO #24”], the Court CONVERTS the SDC into a telephonic
23   conference before Judge Lopez for all attendees and RESETS the time to April 23, 2020
24   at 1:30 p.m.
25         To facilitate the telephonic format of this conference, the Court hereby ORDERS as
26   follows:
27   ///
28
                                                     1
                                                                           19cv1630-MMA-LL
     Case 3:19-cv-01630-MMA-LL Document 22 Filed 04/20/20 PageID.77 Page 2 of 2



1          1.      The Parties will lodge a Joint Status Report regarding the status of the Parties’
2    settlement directly to the chambers of the Honorable Linda Lopez by April 22, 2020 at
3    12:00 p.m. The Joint Status Report should be e-mailed to efile_Lopez@casd.uscourts.gov
4    and should not exceed five pages in length.
5          2.      All required attendees will call the chambers teleconference line at the
6    appointed date and time using the previously provided phone number and access code. See
7    ECF No. 18.
8          All other requirements remain as set. See ECF No. 21. Failure to participate may
9    result in the imposition of sanctions.
10         IT IS SO ORDERED.
11
12   Dated: April 20, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
                                                                              19cv1630-MMA-LL
